Order, Supreme Court, New York County (Alice Schlesinger, J.), entered April 9, 2012, which, to the extent appealed from as limited by the briefs, granted so much of the motion of defendant-respondent Yah Rong Ting as sought to modify the terms of the parties’ stipulation by lowering the minimum sale price of the subject property, unanimously reversed, on the law, without costs, and the motion denied.
In this foreclosure action, the motion court improperly modified the parties’ so-ordered stipulation with regard to the agreed-upon minimum sale price of the property jointly owned by Ting and defendants-appellants, the latter whom opposed the modification. Ting did not establish that she should be relieved from the consequences of the stipulation due to fraud, collusion, mistake or accident (see Hallock v State of New York, 64 NY2d 224, 230 [1984]). Concur—Tom, J.P., Andrias, Freedman, Román and Gische, JJ.